131 F.3d 144
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Joseph O. RAMSEY, Appellant.
No. 97-2653.
United States Court of Appeals, Eighth Circuit.
Submitted:  November 17, 1997.Filed:  December 4, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before WOLLMAN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Pursuant to a written plea agreement, Joseph Otis Ramsey pleaded guilty to bank robbery, in violation of 18 U.S.C. § 2113(a).  The district court1 imposed a sentence of 30 months' imprisonment, three years' supervised release, and restitution.  This appeal followed.  Counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), and Ramsey has not filed a supplemental brief.


2
In his Anders brief, counsel argues that the district court erred in imposing restitution.  We conclude that Ramsey failed to preserve his right to challenge the imposition of restitution on appeal because he failed to object at sentencing.  In any event, we find no clear error.  See United States v. Kessler, 48 F.3d 1064, 1066 (8th Cir.1995) (reviewing for plain error where defendant failed to preserve challenge to imposition of restitution by not objecting at sentencing).


3
After conducting the record review required by Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no non-frivolous issues.


4
The judgment is affirmed.



1
 The Honorable Jean C. Hamilton, Chief Judge, United States District Court for the Eastern District of Missouri